IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1640
                               Filed October 9, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RICKY TIMOTHY WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Nancy A. Baumgartner,

Judge.



       Ricky Williams appeals following his guilty plea to attempting to elude, a

drug tax stamp violation, interference with official acts, possession of cocaine, and

possession of marijuana. AFFIRMED.



       Jonathon Muñoz of Nidey, Erdahl, Fisher, Pilkington & Meier PLC, Cedar

Rapids, for appellant.

       Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                              2


VAITHESWARAN, Presiding Judge.

       Ricky Williams pled guilty in a single proceeding to several crimes arising

from two incidents.1 The district court accepted the plea and imposed sentence in

both cases. On direct appeal, Williams argues he “was not informed that he would

have to pay attorney fees in [the older case].” In his view, the claimed omission

amounted to a violation of Iowa Rule of Criminal Procedure 2.8(2)(b)(2) and State

v. Weitzel, 905 N.W.2d 397, 408 (Iowa 2017).

       The State does not contest error preservation.2 Accordingly, we proceed to

the merits.

       Rule 2.8(2)(b)(2) states:

             b. Pleas of guilty. . . . Before accepting a plea of guilty, the
       court must address the defendant personally in open court and
       inform the defendant of, and determine that the defendant
       understands, the following:
                    ....
                    (2) The mandatory minimum punishment, if any, and
             the maximum possible punishment provided by the statute
             defining the offense to which the plea is offered.

By its terms, the rule applies to “punishment.”

       In Weitzel, the court held “surcharges constitute punishment.” 905 N.W.2d

at 408. The court did not address attorney fees.

       The court did address attorney fees in State v. Fisher, 877 N.W.2d 676, 686

(Iowa 2016). There, the court distinguished surcharges “from other court-ordered


1
  The charges were filed in FECR122130 and FECR127948.
2
  Williams argues he may challenge the guilty plea on direct appeal even though he failed
to satisfy the general prerequisite of filing a motion in arrest of judgment. He asserts the
obligation to file a motion in arrest of judgment before appealing is inapplicable because
the district court did not inform him “that failure to so raise such challenges shall preclude
the right to assert them on appeal.” Williams cites Iowa Rule of Criminal Procedure
2.8(2)(d) and State v. Meron, 675 N.W.2d 537, 540 (Iowa 2004). The State raises no
counter-argument to these assertions.
                                         3


payments, such as . . . reimbursement for the cost of court-appointed counsel.”

Fisher, 877 N.W.2d at 676. The court stated, “The latter items are compensatory

and ‘[do] not fit the generally understood definition of punishment.’” Id. (citation

omitted). In light of Fisher, the district court had no duty to inform Williams about

his obligation to pay attorney fees.

       Williams also argues the time between approval of the minutes of testimony

and the plea hearing was insufficient to facilitate a thorough discussion of the case

with counsel and “to permit defense counsel to discharge his duty to ensure that a

factual basis existed for the guilty plea.” The record is inadequate to address this

ineffective-assistance-of-counsel claim. Accordingly, we preserve the issue for

possible postconviction relief.

       We affirm Williams’s plea and sentences for attempting to elude, a drug tax

stamp violation, interference with official acts, possession of cocaine, and

possession of marijuana.

       AFFIRMED.